NOTE: This order is nonprecedential.
Um'ted States Court of AppeaIs
for the FederaI Circuit
JOHNNY B. GRIFFIN,
C£aimcmt-Appellcmt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n.dent-Appellee. 3
2011-7111 _
Appea1 from the United States Court of Appeals for
VeteranS C1airns in case no. 09-2047, Judge A_`lan G.
Lance, Sr.
ON MOTION
ORDER
Johnny B. Griffin moves for an extension of time to
file his informal brief
Upon consideration thereof
IT ls ORDERED THAT:

GRIFFIN V. DVA 2
The motion is granted. Griffin’s informal brief is due
within 30 days of the date of filing of this order.
FOR THE CoURT
   /s)' Jan H0rbal__\j
Date J an Horba1y
Clerk
cc: J0hnny B. Griffin (Inf0rma1 Brief For1n Enc10sed)
Kimberly I. Kennedy, Esq.
s21
¥.S. COUR'FEl%EtPPEALS FOR
THE FEDERAL C|RGU|'|'
MAY;13 2011
1Al| H9RBAL¥
CLE¥i